BREITENSTEIN, Circuit Judge,
concurring in the result.
I concur in the result. In my opinion New Mexico may not enforce its fishing and hunting laws on the Mes'calero Apache Reservation. The Tribe has the right of self-government. See Joe v. Marcum, 10 Cir., 621 F.2d 358 (1980). The control which the Tribe has exercised over fishing and hunting is reasonable. The Supreme Court has long been solicitous in its protection of the fishing and hunting rights of Indians. Cheyenne-Arapaho Tribes v. State of Oklahoma, 10 Cir., 618 F.2d 665, 669. Dual Tribe and State control may be appropriate as an aid in the conservation of fish and game. Id. at 667. The instant record shows no need for joint conservation measures. The right of the State to regulate off-reservation possession of game lawfully reduced to possession in accordance with Tribal law is foreclosed by Hughes v. Oklahoma, 441 U.S. 322, 327, 335-336, 99 S.Ct. 1727, 1731, 1736-37, 60 L.Ed.2d 250.